Casita, L.P. v Glaser (2021 NY Slip Op 01190)





Casita, L.P. v Glaser


2021 NY Slip Op 01190


Decided on February 25, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: February 25, 2021

Before: Acosta, P.J., Renwick, Singh, Mendez, JJ. 


Index No. 600782/07 Appeal No. 13204 Case No. 2019-04344 

[*1]Casita, L.P., Derivatively on Behalf of MapleWood Equity Partners (Offshore) Ltd., Plaintiff-Respondent,
vRobert . Glaser et al. Defendants-Appellants. MapleWood Equity Partners (Offshore) Ltd., Nominal Defendant.


Akerman LLP, New York (Scott M. Kessler of counsel) and Akerman LLP, Miami, FL (Brian P. Miller, of the bar of the State of Florida and District of Columbia, admitted pro hac vice, of counsel), for appellants.
Ropes & Gray LLP, New York (Jerome C. Katz of counsel), for respondent.

Judgment, Supreme Court, New York County (Robert R. Reed, J.), entered October 1, 2019, after a jury trial, in favor of plaintiff against defendants in the total amount of $21,702,394.13, unanimously affirmed, with costs.
It was not "utterly irrational" for the jury to conclude that defendants breached their fiduciary duty to plaintiff when they refused to sell a company owned by plaintiff's private equity fund (see generally Killon v Parotta, 28 NY3d 101, 108 [2016] [internal quotation marks omitted]; Nemeth v Brenntag N. Am., 183 AD3d 211, 216 [1st Dept 2020]). There is no basis to disturb the jury's assessment of the facts and the credibility of the witnesses in finding that defendants' breach caused damages to plaintiff. Furthermore, the award of damages was supported by the evidence and was not speculative.THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: February 25, 2021